IN THE SUPREME COURT OF THE STATE OF NEVADA
                I




                    ROXANNE MARIE MOMOT,                                        No. 84891
                                       Appellant,
                                 vs.
                    PETER F. MORALES, JR.,                                           FILED
                                       Respondent.
                                                                                     AUG 2 2 2022
                                                                                   ELIZABETH A. BROWN
                                                                                 CLERK OF SpIREME COURT
                                                                                BY     5 •Yr
                                                                                             '-L-Eir
                                                                                      DEPUTY C         lir   -




                                           ORDER DISMISSING APPEAL
                               This   is   a   pro   se   appeal   from   the    hearing        master's

                    recommendation that appellant's application for a temporary protective
                    order be denied. Eighth Judicial District Court, Clark County; Vincent
                    Ochoa, Judge.
                                Review of this appeal reveals jurisdictional defects. This court
                    has jurisdiction to consider an appeal only when the appeal is authorized
                    by statute or court rule. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343,
                    345, 301 P.3d 850, 851 (2013). As no statute or court rule authorizes an
                    appeal from the challenged order, it is not substantively appealable. See
                    NRAP 3A(b) (listing orders and judgments from which an appeal may be
                    taken; see generally In re Temporary Custody of Five Minor Children, 105
                    Nev. 441, 777 P.2d 901 (1989) (stating that no appeal may be taken from a
                    temporary order subject to periodic mandatory review).               Additionally,

                    appellant appeals from a minute order. The district court's minute order is
                    not effective and cannot be appealed. See Rust v. Clark Cty. Sch. Dist., 103
                    Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (stating that the district court's

SUPREME COURT
     OF
   NEVADA

(0) I947A
                                                                                          .,2 cP - ,ISCP
                minute order is ineffective and cannot be appealed). Accordingly, this court
                lacks jurisdiction and
                            ORDERS this appeal DISMISSED.




                                         Hardesty


                                           J.
                Stiglich                                   Herndon




                cc:   Hon. Vincent Ochoa, District Judge
                      Roxanne Marie Momot
                      Peter F. Morales, Jr.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1447A
                                                     2